This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (the “commission”) pursuant to Gov.Bar R. X(6)(A)(l)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 1996-1997 reporting period.
On August 31,1999, this court entered an order adopting the commission’s recommendation related to the 1996-1997 reporting period, imposing a sanction upon the respondent, and suspending respondent from the practice of law.
It has now come to the court’s attention that the respondent is deceased. Accordingly,
IT IS ORDERED by the court, sua sponte, that the order of August 31, 1999, be, and hereby is, vacated.
IT IS FURTHER ORDERED that this matter be dismissed.